By the court.

The statute of June 27, 1809,(1) enact», H ihat aImn any person in any town, &c. shall be poor and '• ar..i V ,o maintain him or herself, such person shall be re-vcj , ' n aintained by the overseers, &c. where such or, ’ happen to be : and in case such town, &c, is r n, u h rgeable with the maintenance of such poor • fb< may by action, &c. recover of the town, &c. i-> by law with the maintenance of such poor • il suco sums as they shall have expended, &c. t d that in all cases notice in writing, signed by a •iriiy of said selectmen, &c. and stating the sums ex, i: mb (I l>v them for the relief of such poor person, shall in- ¿Le. to the town, fee. chargeable by law with the ‘‘ m.i .nu iidiice of such poor person, within ninety days, &c. “ At.d suet- notice shall be served on the town, &c. by the “sheriff &e. or his deputy, by leaving an attested copy, of “such i.ut.ee, &c. with at least one of the selectmen, and “ with the town clerk,&c. And no action shall be sustained, “&c. unless such notice has been given in manner aforesaid.”
We have no doubt that the pauper must be designated in the notice. It is not necessary that the pauper should be designated by name, but must be clearly pointed out, so that it may be well understood who is intended, and we think that “ daughter of Sally Benson” was not a proper descrip, tion of any particular person. For Sally Benson may have had many daughters. Had it said the younger, or elder daughter of Sally Benson, it might have been sufficient. The notice then, so far as respects the daughter, is insufficient.
We are also of opinion that the notice is bad as respects the other two paupers. The statute requires that the sums expended for the relief of the poor person shall be stated. In this case, a sum expended for the support of three persons is stated; but it is not stated what sums had been expended for the support of Sally and Esther Benson. Whether this is or is not a wise provision of the statute, is not for us to determine, It is enough that the statute makes the requisition.

Judgment for the defendants,